From a judgment of conviction for the offense of "distilling" and "unlawful possession of a still," etc., and sentence to the penitentiary for not less than 18 months, nor more than 24 months, this appeal was taken.
The appeal is upon the record proper. There is no bill of exceptions.
Upon examination we find the record regular and without apparent error thereon. No other question is presented, therefore it follows that the judgment of conviction from which this appeal was taken must be, and is, affirmed.
Affirmed.